     Case 2:18-cv-03979-DGC-ESW Document 70 Filed 06/26/20 Page 1 of 1



 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Roger Wayne Preayer,                              No. CV-18-03979-PHX-DGC (ESW)
10                    Plaintiff,                        ORDER
11    v.
12    Corizon Health Incorporated, et al.,
13                    Defendants.
14
15
16           The Court has received Notice of Settlement (Doc. 68) which advises that all claims

17    as to all parties have settled.
18           IT IS ORDERED that a Stipulation to Dismiss with Prejudice shall be filed within

19    45 days of the filing of this Order.

20           IT IS FURTHER ORDERED that the dispositive motion deadline is extended for
21    30 days to allow the parties time to finalize settlement documents as requested.
22           Dated this 25th day of June, 2020.

23
24
25                                                     Honorable Eileen S. Willett
                                                       United States Magistrate Judge
26
27
28
